Title: 21.
From: Adams, Abigail
To: 


       We set out about 9 in the morning, stoped and baited at Farnham, dinned at Alton and reached Winchester about 8 oclock. Robert Quincy Earl of Winchester formerly resided here and was I presume an ancestor of my mothers, bearing the same arms. There is a Cathedral Church here, it being a Bishops See. The present Bishop of Winchester is Brother to Lord North whose Seat and park is in Farnham. There is a remarkable high Hill calld Catharine Hill just after you quit Guilford near two miles long from which one has a good view of the Town which seems to be placed between 2 Hills. The Houses are very old. In further examining respecting this earl of Winchester, I find that Saar de Quincy was created first Earl of Winchester by King John in 1224 and signed Magna Charta. In 1321 the title is said to be extinct, but this I do not believe as my Ancestors who went to America bore the same Name and Arms. And I well remember seeing when I was a child a parchment containing the Descent of the families in the possession of my Grandfather and that it was traced back to William the conquerer who came from Normandy. Saer de Quincy was a French Marquiss. Mr. Edmund Quincy borrowed this Genealogicall Table of my Grandmother for some purpose and lost it as he says. If the Tittle had been extinct for want of Male Heirs, it is not probable that an illegitimate ospring would have taken pains to have preserved the Geneoligy. These matters have heitherto been of so little consideration in America that scarcly any person traces their desent beyond the third Generation by which means the Britains sometimes twit us of being descended from the refuse of their Goals and from transported convicts. But it is well known that the first setlers of New England were no such persons, but worthy conscientious people who fled from Religious percecution to a New World and planted themselves amidst Savages that they might enjoy their Religion unmolested.
      